         Case 1:20-cv-10685-ADB Document 138 Filed 06/08/20 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


____________________________________
                                             )
CLEBERSON QUADRELLI and                      )
ABDY NIZEYIMANA, on behalf of                )
themselves and all others similarly situated )
                                             )
                      Petitioners,           )
                                             )
              v.                             )        C.A. No. 20-10685-ADB
                                             )
ANTONE MONIZ, Superintendent of the )
Plymouth County Correctional Facility,       )
                                             )
                      Respondent.            )
                                             )


                       EMERGENCY MOTION
                  FOR ORDER HALTING TRANSFERS
              OF CLASS MEMBERS OUT OF THE DISTRICT
 AND TO ADDRESS PROPOSED TRANSFERS AT JUNE 11 STATUS CONFERENCE


       This morning, the Court certified a class in this matter, defined as including “[a]ll civil

immigration detainees who are Petitioners in this action (i.e., who signed the original petition, [ECF

No. 1]) or are otherwise presently detained in Unit C-3 at the [Plymouth County Correctional Facility

(the “PCCF”)].”

       Several hours later, ICE reportedly informed multiple detainees in Unit C-3 at the PCCF

that they are being transferred tomorrow, June 9, 2020, to a different detention facility in Alabama.

Undersigned counsel have conferred with counsel for the government, who stated that 25

immigration detainees are, in fact, being moved out of the PCCF, eight of whom are in Unit C-3.

Three of those eight detainees are purportedly being moved for purposes of effectuating removal.

However, the other five are purportedly being transferred to an Alabama facility solely for the
                                              1
             Case 1:20-cv-10685-ADB Document 138 Filed 06/08/20 Page 2 of 6



purpose of reducing the population in Unit C-3. Counsel for the government believes these

transfers will take place tomorrow. Undersigned counsel understand that some of these detainees

have lawyers, pending court matters, and family in Massachusetts, and also that at least three of

the five have pending BIA appeals.

           Undersigned counsel are deeply concerned that ICE is attempting to deplete the class to

frustrate the Court’s ability to grant these class members relief. Further, counsel are concerned

that they have been provided no information about the conditions in the Alabama facility to which

the detainees are being transferred. Counsel for the government has represented that the Alabama

facility has more space, but undersigned counsel have no information confirming that is true, and

have no information concerning whether that Alabama facility is undertaking COVID-19

precautions comparable to those presently in place at Plymouth. According to ICE, at least one

detainee at that facility (Etowah) has previously tested positive,1 and counsel understand that there

is also ongoing litigation alleging unsafe conditions at that facility in light of the COVID-19

pandemic.2 Although counsel have had no time to research this facility, it appears that an attorney

who routinely represents clients detained there submitted a declaration outlining disturbing and

dangerous conditions,3 and the Etowah facility appears to be generally notorious for its poor

conditions.4 Additionally, as far as counsel are aware, the class members are being transferred

without being tested themselves for COVID-19, a dangerous practice that Judge Young has

enjoined in Savino. See Savino v. Souza, No. 20-10617, 2020 WL 2404923, at *11 (D. Mass. May




1
    See https://www.ice.gov/coronavirus
2
    See https://ccrjustice.org/home/what-we-do/our-cases/williams-v-horton.
3
    See https://ccrjustice.org/sites/default/files/attach/2020/04/2-33%20Jessica%20Myers%20Vosburgh.pdf.
4
    See https://www.splcenter.org/20161121/shadow-prisons-immigrant-detention-south#county%20contract.
                                                          2
         Case 1:20-cv-10685-ADB Document 138 Filed 06/08/20 Page 3 of 6



12, 2020). It therefore appears highly likely this transfer will place the class members, and

potentially other detainees, at greater risk of serious illness or death in violation of their rights.

        Accordingly, undersigned counsel respectfully requests that the Court immediately order

that class members shall not be transferred from the District pending the Court’s consideration of

this issue, and that the Court consider these matter on the status conference scheduled for June 11.

These matters fall within the Court’s inherent power to preserve its jurisdiction and control the

movements of habeas petitioners with matters before Court. They also falls within the Court’s

jurisdiction to review claims arising from transfers that (as here) are independent of the removal

process. See Aguilar v. ICE, 510 F.3d 1, 11, 21 (1st Cir. 2007).



                                                Respectfully Submitted,


                                                /s/ Daniel L. McFadden

                                                Wm. Shaw McDermott (BBO # 330860)
                                                Andrew C. Glass (BBO # 638362)
                                                Christopher F. Warner (BBO # 705979)
                                                Molly R. Maidman (BBO # 705600)
                                                K&L GATES LLP
                                                State Street Financial Center
                                                One Lincoln Street
                                                Boston, MA 02111
                                                (617) 261-3120
                                                shaw.mcdermott@klgates.com
                                                andrew.glass@klgates.com
                                                chris.warner@klgates.com
                                                molly.maidman@klgates.com

                                                Matthew R. Segal (BBO # 654489)
                                                Daniel McFadden (BBO # 676612)
                                                Adriana Lafaille (BBO # 680210)
                                                Laura K. McCready (BBO # 703692)
                                                AMERICAN CIVIL LIBERTIES UNION
                                                FOUNDATION OF MASSACHUSETTS, INC.

                                                   3
Case 1:20-cv-10685-ADB Document 138 Filed 06/08/20 Page 4 of 6



                            211 Congress Street
                            Boston, MA 02110
                            (617) 482-3170
                            msegal@aclum.org
                            dmcfadden@aclum.org
                            alafaille@aclum.org
                            lmccready@aclum.org

                            David C. Fathi (WA 24893)**
                            Eunice H. Cho (WA 53711)**
                            AMERICAN CIVIL LIBERTIES UNION FOUDATION,
                            NATIONAL PRISON PROJECT
                            915 15th St. N.W., 7th Floor
                            Washington, DC 20005
                            T: 202-548-6616
                            E: dfathi@aclu.org
                            E: echo@aclu.org

                            Michael K. T. Tan*
                            Anand V. Balakrishnan*
                            Rebecca A. Ojserkis*
                            Omar C. Jadwat*
                            ACLU FOUNDATION IMMIGRANTS’ RIGHTS PROJECT
                            125 Broad Street, 18th Floor
                            New York, New York 10004
                            Tel: 212-549-2660
                            mtan@aclu.org
                            abalakrishnan@aclu.org
                            rojserkis@aclu.org
                            ojadwat@aclu.org

                            Sarah Sherman-Stokes (BBO# 682322)
                            Associate Director
                            IMMIGRANTS' RIGHTS AND HUMAN TRAFFICKING
                            PROGRAM
                            BOSTON UNIVERSITY SCHOOL OF LAW
                            765 Commonwealth Avenue
                            Room 1302F
                            Boston, MA 02215
                            T. 617-358-6272
                            sstokes@bu.edu

                            Susan B. Church (BBO# 639306)
                            DEMISSIE & CHURCH
                            929 Massachusetts Avenue, Suite 01

                              4
        Case 1:20-cv-10685-ADB Document 138 Filed 06/08/20 Page 5 of 6



                                    Cambridge, MA 02139
                                    Tel. (617) 354-3944
                                    sbc@demissiechurch.com

                                    Kerry E. Doyle (BBO# 565648)
                                    GRAVES & DOYLE
                                    100 State Street, 9th Floor
                                    Boston, MA 02109
                                    (617) 542-6400
                                    kdoyle@gravesanddoyle.com



Date: June 8, 2020




                                      5
        Case 1:20-cv-10685-ADB Document 138 Filed 06/08/20 Page 6 of 6




                                  Local Rule 7.1 Certification

I certify that I conferred with opposing counsel in a good faith attempt to narrow or resolve the
issues presented in this motion. Opposing counsel opposes this motion.

June 8, 2020                                        /s/ Daniel L. McFadden
                                                    Daniel L. McFadden




                                               6
